O(.OOJ'\IG)O`!-l>-(.)->N-L

l'\JI'\J[\_`)[\J[\J[\)[\J]\)|\JA,.L_\_\-x_\_\_\_\_\.
m`\lo'>U'l-L@N-\OCD@`*JG>U"IL()JN_\

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

>k>i<>i<

Case No. 3:lS~cv-00465-RCJ-WGC
.TOEL ROSS SEl\/[PIER,
ORDER
Petitioner,
v.

REN`EE BAKER, et al.,

Respondents.

 

 

 

This pro se habeas petition pursuant to 28 U.S.C. § 2254 comes before the Court for initial
review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District
Courts. Tlie tiling fee has been paid.

Follovving review of the petition, the Court Will dismiss Ground 8 and direct a response to
all remaining claims.

Ground 8 asserts a claim that the Nevada Supreme Court erred vvhen it denied petitioner’s
state habeas petition because it incorrectly found he had not provided a sufficient transcript and
records on appeal, The Court has jurisdiction under 28 U.S.C. § 2254 only over a collateral
challenge to a state court judgment of conviction The Court otherwise does not have jurisdiction
to entertain collateral attacks on other types of judgments, and a federal district court does not
exercise appellate jurisdiction over the state courts. Claims of procedural error in state post-
conviction proceedings are not cognizable in a federal habeas corpus proceeding Fra)/)zen: v.
Br!.`nkman, 8'77 F.2d 26 (9th Cir. 1989). As Ground 8 asserts only an error in postconviction

proceedings, it must be dismissed as noncognizable.

 

 

CJ(OOO'-~!G)CD-D.C)Jl\)_`~

l\)l'\)l\)]\)]\)[\)|\_')[\)|\_')_\é_s._\._\_\._x_\_\_\
CIJ`\IO)O`!_€>~{J~JI\)-\O{DOO“\ICD{H-LDON-*

 

 

lt is therefore ordered that the Clerk shall file the petition (ECF No. l~l).

lt is further ordered that Ground 8 is dismissed with prejudice

lt is further ordered that the Clerk shall add Nevada Attorney General Aaron D. Ford as
attorney for respondents and shall informally electronically serve the Nevada Attorney General
with a copy of the petition and this order.

lt is further ordered that respondents shall file a response to the remaining claims of the
petition, including potentially by motion to dismiss, within sixty days of the date of entry of this
order and that petitioner may file a reply thereto within thirty days of` service of the answerl The
response and reply time to any motion filed by either party, including a motion filed in lieu of a
pleading, shall be governed instead by Local Rule LR 7-2(b).

lt is further ordered that any procedural defenses raised by respondents in this case shall be
raised together in a single consolidated motion to dismiss. Respondents shall not file a response in
this case that consolidates their procedural defenses, if any, with their response on the merits,
except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. lf
respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they shall do so
within the single motion to dismiss not in the answer; and (b) they shall specifically direct their
argument to the standard for dismissal under § 2254(b)(2) set forth in Casserr v, Srewarr, 406 F.3d
614, 623-24 (9th Cir. 2005). All procedural defenses, including exhaustion, must be raised by
motion to dismiss

lt is further ordered that, in any answer filed on the merits, respondents shall specifically
cite to and address the applicable state court written decision and state court record materials, if
any, regarding each claim within the response as to that claim.

lt is further ordered that respondents shall file a set of state court exhibits relevant to the
response filed to the petition, in chronological order and indexed as discussed, in]i”a.

lt is further ordered that all state court record exhibits filed herein shall be filed with a
separate index of exhibits identifying the exhibits by number. The Cl\/l/ECF attachments that are
filed further shall be identified by the number or numbers of the exhibits in the attachment The

purpose of this provision is so that the court and any reviewing court thereafter will be able to

 

 

O(.OGJ*'-IOUU`IL(.A)I\J_\

NI\JNNI\JN[\JN|\)_\_\_\_\._\_\_\_\_~L_\
m`\lC'>UT-LCA)I\J-\CJ(OGJ*~JC')UL(A>N-\

 

 

quickly determine from the face ofthe electronic docket sheet which numbered exhibits are filed

in which attachmentsl

lt is further ordered that counsel additionally shall send a hard copy ofall exhibits filed for

this case to the Las Vegas Clerk’s Office.

lT lS SO ORDERED.

DATED rHIs §éday ar }Zi? 2019.

f mw
ROBER`T C. JO ES
UNlTED STA DISTRICT JUDGE

 

